Citation Nr: 1741286	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  16-14 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


ISSUES

1.  For the period prior to November 1, 2016, entitlement to an evaluation in excess of 20 percent for a right knee disability (other than limitation of extension).

2.  For the period beginning on November 1, 2016, entitlement to an evaluation in excess of 10 percent for a right knee disability (other than limitation of extension).

3.  Entitlement to a compensable evaluation for right knee limitation of extension.

4.  For the period prior to March 4, 2016, entitlement to an evaluation in excess of 20 percent for a lumbar spine disability.

5.  For the period beginning on March 4, 2016, entitlement to an evaluation in excess of 10 percent for a lumbar spine disability.

6.  Entitlement to a compensable evaluation for bilateral hearing loss.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

8.  Entitlement to an effective date prior to April 16, 2015 for a noncompensable rating for right knee limitation of extension.

9.  Whether the reduction of an evaluation for a right knee ligamentous strain with a meniscal tear, status post meniscectomy, with arthritis and limitation of flexion ("right knee disability" other than limitation of extension) from 20 percent to 10 percent, effective November 1, 2016, was proper.


REPRESENTATION

Appellant represented by:	Molly Steinkemper, Attorney at Law


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board has characterized the increased rating claim for the Veteran's right knee disability more properly as including entitlement to a higher, compensable evaluation for limitation of extension for the same right knee disability (as separate ratings are presently assigned under DCs 5260 and 5261 for the same right knee disability).  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Rating and TDIU Claims

The Veteran's lumbar spine disability is currently assigned a 20 percent rating prior to March 4, 2016, and 10 percent thereafter.  His right knee disability (other than limitation of extension) is currently assigned a 20 percent rating under Diagnostic Code 5010-5260 for the period prior to November 1, 2016, and 10 percent thereafter.  His right knee limitation of extension is currently assigned a noncompensable rating under Diagnostic Code 5261, effective April 16, 2015.  His bilateral hearing loss is assigned a noncompensable rating, effective August 22, 2003.  The Veteran seeks increased ratings.  He also seeks entitlement to a TDIU.  See Form 21-8940, April 2015 (considered as a claim for an increase).

As an initial matter, as noted in the introduction above, the Veteran's right knee disability is presently assigned separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261).  As the Veteran has claimed entitlement to an increased rating for his right knee disability, the Board characterized the right knee rating appeal before the Board as including the issue of entitlement to a compensable evaluation for right knee limitation of extension.

In his April 2016 substantive appeal, the Veteran requested that his records from the Social Security Administration (SSA) be obtained relating to his rating claims.  To date, the SSA records have not been requested or obtained.  Therefore, all the rating claims and the TDIU claim must be remanded so that the Veteran's SSA records may be associated with the claims file.

The Veteran was most recent afforded VA examinations relating to his hearing loss and right knee disabilities in September 2015, and regarding his lumbar disability in March 2016.  A March 2016 VA medical opinion addressed the TDIU claim.

The September 2015 VA examination report for the right knee disability, and the March 2016 VA examination report for the lumbar spine disability, however, do not address the Veteran's pain and ranges of motion in weight bearing and non-weight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).  Therefore, on remand, the Veteran should be afforded a new VA examination to address the current severity of the Veteran's right knee and lumbar spine disabilities, to include testing for pain and ranges of motion actively and passively, weight-bearing and non-weight bearing.

B.  Earlier Effective Date

A September 2015 rating decision denied the Veteran's claim for an evaluation in excess of 20 percent under Diagnostic Code 5010-5260 for the Veteran's right knee disability, and instead proposed to reduce the rating from 20 percent to 10 percent.  See Form 21-8940, April 2015 (treated as increased rating claim).  The September 2015 rating decision did, however, award a separate noncompensable rating for the same right knee disability for limitation of extension under Diagnostic Code 5261, effective April 16, 2015.  The Veteran seeks an earlier effective date prior to April 16, 2015, for the noncompensable rating under Diagnostic Code 5261.

As explained above, the Veteran's claim for an increased rating for his right knee disability is being remanded herein for further development.  The Board finds that this claim for an earlier effective date for the limitation of extension rating for the same right knee disability is intertwined with the right knee increased rating claim being remanded herein.  Therefore, the Board defers decision on the earlier effective date claim at this time pending the directed development on the increased rating claim.

C.  Rating Reduction

A January 2016 RO decision reduced the rating for the Veteran's right knee disability (other than limitation of extension) from 20 percent to 10 percent under Diagnostic Code 5010-5260, effective February 24, 2003.  But see Administrative decisions, June 2016 (reduction was due to administrative error and therefore no overpayment was created); see also 38 U.S.C.A. § 5110(a)(10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2016).  An August 2016 RO decision was issued involving the same reduction in rating.  There appear to have been certain administrative difficulties in the issuance of the rating decisions.  Notice of the rating reduction determination was issued to the Veteran in November 2016.  Later, in November 2016, the Veteran filed a timely notice of disagreement.  Subsequently, no statement of the case (SOC) has been issued addressing whether the reduction in rating was proper.  Therefore, the Board finds this matter should be remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board wishes to clarify the procedural posture of this issue.  It appears that the RO erroneously believed at some point that this matter involved an appeal of the proposed rating reduction in the September 2015 rating decision.  But see Memo, January 2016 (essentially noting a notice of disagreement could be filed relating to the proposed rating reduction to place it in appellate status).  In December 2016, the RO erroneously sent a notice letter to the Veteran explaining that his November 2016 notice of disagreement with the rating reduction could not be accepted because the matter was already in appellate status (i.e., as an appeal of the proposed rating reduction).  This was in error, albeit harmless error, as administrative remedies have not been exhausted.  A notice of disagreement, and later a substantive appeal, may only be filed with respect to an "adjudicative determination."  See 38 C.F.R. § 20.201 (2016).  The September 2015 proposed rating reduction did not constitute an "adjudicative determination;" rather, it was merely a proposal for a future determination.  See Hargrove v. Shinseki, 629 F.3d 1377, 1379-81 (Fed. Cir. 2012) (noting that the appellant's response to the RO's proposed rating reduction was not treated as a NOD because it was received prior to the issuance of the final rating decision); see also Shipley v. Shinseki, 24 Vet.App. 458, 461 (2011) (holding a deferred decision does not constitute an "adjudicative determination" from which an NOD may be filed).  Therefore, while the Board acknowledges that the Veteran expressed disagreement with the September 2015 proposed rating reduction, such disagreement could not constitute a "notice of disagreement" within in the meaning of 38 C.F.R. § 20.201.  The August 2016 rating decision that reduced the right knee rating, however, constituted an adjudicative determination, and the Veteran properly filed a timely November 2016 notice of disagreement.

In light of the above, on remand, in addition to issuing a SOC regarding the right knee rating reduction, the RO should also provide a clarification letter to the Veteran that the above discussed December 2016 notice letter was in error, that his November 2016 notice of disagreement was proper, and that after the issuance of a SOC regarding the rating reduction, the matter will be returned to the Board only if a timely substantive appeal is filed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Associate with the claims file all of the Veteran's records from the SSA.

2.  Schedule a new VA examination to address the current severity of the Veteran's service-connected right knee and lumbar spine disabilities.  The claims folder should be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must comply with the requirements of 38 C.F.R. § 4.59 involving measurements of passive and active range of motion in both weight bearing and non-weight bearing and if possible, with the range of opposite undamaged joint.  The examiner must explain why any of these clinical tests are not appropriate or could not be performed.  A complete rationale for any opinions expressed should be provided.

The examiner should be asked to note whether there is any weakened movement, excess fatigability, incoordination, or pain on use.  If so, the examiner should note whether there are any additional degrees of loss of motion as a result (if it is not feasible to quantify, please explain).

If flare-ups are noted, the examiner should note whether pain during flare-ups additionally limits functional ability.  The examiner should note whether there are any additional degrees of loss of motion due to pain during flare-ups (if it is not feasible to quantify, please explain).

The examiner should also address the effect of the Veteran's right knee and lumbar spine disabilities on his activities of daily living and occupational functioning.

3.  Then, readjudicate the Veteran's claims (increased rating claims for right knee, lumbar, and hearing loss disabilities, and TDIU).  If any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

4.  Issue an SOC with regard to the issue of whether the reduction in rating for the Veteran's right knee disability (other than limitation of extension) from 20 percent to 10 percent, effective November 1, 2016, was proper.  If the benefit sought cannot be granted, the Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issue should be returned to the Board only if an adequate and timely substantive appeal is filed.

5.  Issue the Veteran a notice letter explaining that the December 2016 notification letter was in error, that his November 2016 notice of disagreement with the August 2016 rating decision that reduced his right knee disability rating was proper, and that after the issuance of a SOC, the matter will be returned to the Board only if a timely substantive appeal is filed.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

